Citation Nr: 1525589	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-49 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sleep apnea. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that he has sleep apnea due to his time in service.

First, it appears that there may be treatment records that have not been associated with the claims file.  The April 2010 rating decision and November 2010 statement of the case (SOC) both reference treatment reports dated April 8, 1997 from the Columbia VA medical center that revealed the Veteran reported a history of sleep apnea.  These records, however, are not currently associated with the claims file.  Upon remand these records, and any outstanding relevant VA medical center (VAMC) records, should be associated with the claims file.  

The Veteran has not yet been afforded a VA examination for his claimed sleep apnea.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding sleep apnea, the Veteran submitted a June 2010 Notice of Disagreement in which he stated that his changing normal sleeping hours during service is the reason that he cannot sleep today.  The Veteran submitted a December 2010 lay statement that he was a radio communicator for 19 months in the military and had to work alternate hour shifts.  He stated that even during off hours he would be constantly disturbed while trying to sleep by all the communications systems and loud generators running constantly as his sleep quarters were in the same building.  He states that as a result of this he developed a sleep pattern which has persisted to this day.  While the Veteran's service treatment records do not contain a diagnosis of sleep apnea, the Board notes that the Veteran is competent to give evidence about what he experienced during and immediately after service; as sleep problems, working alternating shifts, and being subjected to loud generators are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records, specifically to include the April 8, 1997 records from the Columbia VA medical center noting that the Veteran reported a history of sleep apnea.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service.

Attention is invited to the Veteran's contentions that he has had sleep problems since service when he was a radio communicator and had to work alternate hour shifts and that during off hours he would be constantly disturbed while trying to sleep by all the communications systems and loud generators running constantly as his sleep quarters were in the same building.   See June 2010 Notice of Disagreement; December 2010 lay statement.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




